DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 87 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 87, the phrase "for example" expressed as “e.g.”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 90, the metes and bounds of the claim cannot be determined because it is unknown what the limitation that the plurality of oligonucleotides are “of the same constitution” is meant to define. There is no description in the specification regarding what is meant by the term “constitution”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 86-89 and 91-97 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 2015/0211006), Fitzgerald et al. (US 2017/0340661) and Rajeev et al. (WO 2012/037254).
Butler et al. teach (see paragraph 2-6) that oligonucleotides are useful in therapeutic, diagnostic, research and nanomaterials applications. The use of naturally occurring nucleic acids (e.g., unmodified DNA or RNA) for therapeutics can be limited in vitro studies have shown that properties of antisense oligonucleotides such as binding affinity, sequence specific binding to the complementary RNA, and stability to nucleases can be affected by the absolute stereochemical configurations of the phosphorus atoms. Therefore, there is a need for new and improved oligonucleotide compositions. Butler et al. provide improved methodologies for preparing chiral oligonucleotides, including those that allow preparation of fully chirally controlled compositions, particularly compositions comprising a plurality of oligonucleotide types. Butler et al. additionally provide methods of using chirally controlled oligonucleotide and chirally controlled oligonucleotide compositions. 
At paragraphs 70-71 Butler et al. contemplate the use of chirally controlled oligonucleotides in therapeutic regimens to treat a subject in need of treatment.
In the working examples Butler et al. teach chirally controlled oligonucleotides comprising phosphorus linkages having Sp configuration and oligonucleotides wherein every linkage is stereocontrolled, see table E-2. The working examples (e.g., example 70) further demonstrate chirally controlled oligonucleotides have increased potency as RNA interference agents as compared with stereorandom oligonucleotides of identical sequence. Butler et al. further teach it is likely that the observed efficacy differential will increase for agents with larger numbers of chiral centers and, moreover that both location and type of chiral center can impact activity, for example through effects on stability, potency, and/or both. Those skilled in the art reading this disclosure will therefore appreciate that it provides teachings of both single and double-stranded chirally controlled oligonucleotide compositions, and uses thereof that distinguish such 
At paragraph 1408 Butler et al. teach the use of a cell targeting ligand that binds with high affinity to a cell surface receptor capable of undergoing efficient internalization is a strategy for delivery of oligonucleotides. One specific ligand contemplated is GalNAc conjugates that are ligands for the ASGPR receptor. 
	While Butler et al. teach chirally controlled oligonucleotides and suggest the use of GalNAc conjugate moieties, they do not teach oligonucleotides targeted to PNPLA3 or conjugates having the linkers of instant claims 95 and 96.
Fitzgerald et al. teach RNAi agents targeting the Patatin-Like Phospholipase Domain Containing 3 (PNPLA3) gene, methods of using such RNAi agents to inhibit expression of a PNPLA3 gene, and methods of treating subjects having Nonalcoholic Fatty Liver Disease (NAFLD) and/or a PNPLA3-associated disorder. 
Fitzgerald al. further teach starting at paragraph 307 that the oligonucleotides of their invention may further comprise a carbohydrate conjugate. The carbohydrate conjugated iRNA are advantageous for the in vivo delivery of nucleic acids, as well as compositions suitable for in vivo therapeutic use. Specific conjugate structures are shown on pages 30-37, including (on page 37) one comprising a linker that is a homolog of the first structure of instant claim 96. 
Rajeev et al. teach RNA agents conjugated to at least one ligand, which are advantageous for the in vivo delivery of iRNA duplex agents, as well as iRNA compositions suitable for in vivo therapeutic use. Rajeev et al. provide extensive teachings of GalNAc ligands and linkers for attaching these moieties to an oligonucleotide. A preferred structure shown on page 36 is identical to the first structure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the siRNAs targeted to PNPLA3 taught by Fitzgerald et al. as chirally controlled oligonucleotides as taught by Butler et al. and to use them in a method of treating nonalcoholic fatty liver disease. The person of ordinary skill in the art would have reason to do so and would expect success because Butler et al. teach that chirally controlled siRNAs have increased potency as RNA interference agents as compared with stereorandom oligonucleotides of identical sequence and provide methods for synthesizing chirally controlled oligonucleotides of any sequence and chiral configuration. It would further have been obvious to one of ordinary skill in the art to conjugate a chirally controlled oligonucleotide with a GalNAc ligand because Butler et al. and Fitzgerald et al. each teach such conjugates. With regard to claim 95, Fitzgerald et al. and Rajeev et al. independently provide extensive teachings regarding linkers of different structure, indicating that the particular linker used is unimportant, therefore the person of ordinary skill would recognize in the absence of evidence of unexpected results that the exact linker used to produce a conjugate is a matter of design choice.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635

/Tracy Vivlemore/Primary Examiner, Art Unit 1635